ORDER
Considering the recommendation of the hearing committee in this matter, and the *617response thereto filed by Katherine Thompson Tousant,
IT IS ORDERED that Katherine Thompson Tousant be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
FOR THE COURT:
/s/ Chet D. Traylor JUSTICE, SUPREME COURT OF LOUISIANA